Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The indicated allowability of claims based upon the “barrier material” is withdrawn in view of the newly discovered prior art to Chen et al. in U.S. Patent Application Publication No. 2013/0210199.  The delay in citation of this prior art is regretted.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 91,94,97,98,100,101, and 106-110 are rejected under 35 U.S.C. 103 as being unpatentable over Lam et al. in U.S. Patent Application Publication No.2010/0315693 A1 in view of Karmhag et al. in U.S. Patent Application Publication No. 2009/0303565 and Chen et al. in U.S. Patent Application Publication No. 2013/0210199. Lam et al. disclose cutting a first bus-bar platform (element 450) and a second bus bar platform (element 480), by performing a first kiss cut on a first substrate, removing a portion of the first substrate to provide the first busbar platform (see paragraph 192, figure 4 and element 450) and removing a second kiss cut on the second substrate, removing a portion of the second substrate to provide the second busbar platform (see paragraph 192, figure 4 and element 480). Lam does not disclose using a laser beam to perform the kiss cut or a barrier material on a first substrate. Chen et al. teach having a barrier material (element 511, see figure 5 and paragraph 53) on a substrate to protect the substrate from water and air (see paragraph 53) (and also providing another barrier layer (element 513, see figure 5 and paragraph 53, meeting claim 106).  Karmhag et al. teach using a CO2 laser (one of ordinary skill in the art could immediately contemplate a wavelength of 10.6 microns, thereby meeting claim 94) for performing kiss cut (see paragraph 56). It is considered to be known to one of ordinary skill in the art that by using a laser beam instead of a cutting too, e.g. blade, the wear associated with mechanical cutting is avoided. It would have been obvious to adapt Lam in view of Karmhag to provide a laser to more accurately kiss cut the substrate by avoiding error caused by blade wear and to provide a barrier layer to protect the substrate from water and air.  Regarding claim 108, using indium tin oxide as a transparent conductive layer is known in the art.
Claims 92,93 and 111 are rejected under 35 U.S.C. 103 as being unpatentable over Lam in view of Karmhag and Chen et al.  as applied to claim 91 above, and further in view of Dimitrov et al. in U.S. Patent No. 4,997,468. Dimitrov et al. teaches using a pulsed CO2 laser with an average power of 1 watt (e.g. see abstract). It would have been obvious to adapt Lam in view of Dimitrov et al. and Karmhag to provide this absent evidence of unexpected results for laser cutting the kiss cut.
Claim 96 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lam in view of Karmhag and Chen et al. as applied to claim 91 above, and further in view of Gale et al. in U.S. Patent No. 4,048,464. Gale teaches using an inert gas to prevent fire or contamination (see column 4, lines 9-34). It would have been obvious to adapt Lam in view of Karmhag, Chen et al. and Gale to provide this to prevent fire.
Claim 99 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lam in view of Karmhag and Chen et al. as applied to claim 91 above, and further in view of Nepomuceno et al. in U.S. Patent Application Publication No. 2004/0159642. Nepomuceno et al. teach a flipping mechanism (element 250) to turn over the workpiece (wafer) so that the other side of the workpiece can be laser machined. It would have been obvious to adapt Lam in view of Karmhag and Nepomuceno et al. to provide this to have the other side of the workpiece be more easily treated by the laser beam.
Claims 104,105 and 110 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Applicant's arguments filed to the most recent office action have been fully considered but they are not persuasive. Newly cited Chen et al. discloses using a barrier layer.  
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Hetzinger et al. in U.S. Patent Application Publication No. 2009/0191670 discloses in paragraph 12 a patterned barrier layer.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey S Evans whose telephone number is (571)272-1174. The examiner can normally be reached 7:00 am to 2:30 pm. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S EVANS/Primary Examiner, Art Unit 3761